Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant's arguments filed 05/06/2022 have been fully considered but they are not persuasive. 
On page 8 of the arguments Applicant argues that the prior art fails to teach: “determine an intent, entity and internal state of the first speech input based on the processed text-based representation”
Examiner disagrees, the office action while clear has been clarified even further in attempt to otherwise show what is expressly taught in Phillips, wherein Phillips teaches:
“Send SMS” = INTENT,
“To Joe” = ENTITY
Usage history, context from models, vocabulary, or any past data from users = INTERNAL STATE,
See 0084-0086, 0072, 0085, 0105, 0148, 0160, with fig. 1a, 1b, 2, 2a, 7a, 7b, 7c
NOTE: Given the scope of the prior art, Examiner strongly suggests amending further and is open to an interview to advance prosecution.

	
On page 9-10 of the arguments Applicant argues that the prior art fails to teach: “recognize, via the model-based module and from the determined intent, entity and internal state of the first speech input, that the first speech input is one of: a service task and a general dialog”
Examiner disagrees, the office action while clear has been clarified even further in attempt to otherwise show what is expressly taught in Peters which shows literal express examples of task versus dialog as follows:
“Do I have enough money in my account?” = GENERAL DIALOG
“Pay the Visa bill with money from my checking account” = SERVICE TASK
See 0035-0038 with fig. 5)
NOTE: Given the scope of the prior art, Examiner strongly suggests amending further and is open to an interview to advance prosecution.


On page 11 of the arguments Applicant paraphrases fractions of claim limitations but is believed to argue that the prior art fails to teach: “apply the first data processing policy so as to generate the first responsive action”
Examiner disagrees, a policy or rule set is pertinent to model data specific to the context/intent/domain/genre/topic of input or to a grammar/vocabulary free of context, for instance analysis of grammar and context can be two different rulesets, one of which determines what the input is actually saying and how grammar/vocabulary can be applied to make intelligible words, while the other ruleset determines context i.e. now that we have coherent English for instance, what is the context of the users input (context models). This is exemplified in fig. 2 with fig. 5b and 5c which apply vocabulary and determine the content/context of input e.g. messaging versus navigation, or in a real life example requiring context navigation versus finding an address, coherent grammar but disambiguation, is the user wanting directions or simply the address when he utters ‘XYZ book store’
NOTE: Given the scope of the prior art, Examiner strongly suggests amending further and is open to an interview to advance prosecution.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	NOTE: The claims are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The claim limitations, specifically claim 1 in question recite:
“a speech-based interface…”. 
“a natural language processor…”
	In the scope of software-hardware, such elements preceding “interface” or “processor” provide structure that is in itself structure analogous to BRI examples such as a knife blade unit for cutting. If interface or processor were recited on its own in the current claims, such interpretation may not be applicable, and instead a generic placeholder could be present, such as the sole mention of “device” or “apparatus” on its own would in fact invoke 112(f). In the case above, this is not reasonable for the field of software/hardware. However an interface and a processor on their own are in fact known structures.
Such claims are believed to not exhibit:
1) a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function, and
2) “means” or “step”, and 2) usage of the word “means” or “step”.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1:
“a dialogue manager”
“a model-based module
“a rules-based module”
Neither of the above managers or modules or on their own provide structure to perform the function in this limitation.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1:
“a dialogue manager”
“a model-based module
“a rules-based module”
… while supported in the specification does not allow one of ordinary skill in the art to definitely interpret the claims, module can pertain to various types. For purposes of prior art, it shall be construed as software.
	
	

	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips; Michael S. et al. US 20110060587 A1 (hereinafter Phillips) in view of Peters; Stephen Douglas et al. US 20140297282 A1 (hereinafter Peters).
Re claims 1 and 10, Phillips teaches
1. A system configured to provide responsive actions to user inputs in a multi-domain context, the agent comprising: a machine interface; a speech-based user interface configured to receive a first speech input from a user and to convert said first speech input into a text-based representation of the first speech input; (ASR 0084-0086, 0072, 0085, 0105, 0148, 0160, with fig. 1a, 1b, 2, 2a, 7a, and 7b)
a natural language processor configured to process the text-based representation, and to determine an intent, entity and internal state of the first speech input based on the processed text-based representation; and (“Send SMS” = INTENT, “To Joe” = ENTITY, Usage history, context from models, vocabulary, or any past data from users = INTERNAL STATE, See 0084-0086, 0072, 0085, 0105, 0148, 0160, with fig. 1a, 1b, 2, 2a, 7a, 7b, 7c)
a dialogue manager comprising a model-based module and a rules-based module, wherein the model-based module is configured to apply a statistical model-based data processing policy and the rules-based module is configured to apply a rules-based data processing policy, wherein the dialog manager is configured to: (language model and grammar model based along with vocabulary and rules for routing the input to the proper context as well as statistically processing intent and commands 0084-0086, 0072, 0085, 0105, 0148, 0160, with fig. 1a, 1b, 2, 2a, 7a, 7b, 7c)
…that a first data processing policy from among the first data processing policy and a second data processing policy in generating a first responsive action to the first speech input, wherein the first data processing policy is one of the rules-based data processing policy or the statistical model- based data processing policy, and the second data processing policy is the other of the rules-based data processing policy or the statistical model-based data processing policy, generate the first responsive action according to the determined first data processing policy by a respective one of the rules-based module or model-based module, and output the first responsive action via the speech-based user interface and/or the machine interface. (various types of models in Phillips not pertinent to domain/context modeling per se such as simply filling in SMS fields, which focuses on a specific vocabulary or structured grammar when filing in fields, such as if the user simply says “sms message”. Whereas for a model based approach a user can say “Find directions to Tom’s house” which invokes models for Navigation and context/usage models for “Tom”. The distinction is in how generic or specific of an utterance a user speaks. While a GPS application is pulled up, there are multiple models pulled, whereas when a user says “Send SMS message”, the act of opening an SMS application requires no model, just fill-in rules. Additionally a user can say “Send SMS message to John and give him directions to Toms’s house”, which would require heavy modeling over simple rules. See 0105 with fig. 7c for rules with a simplistic approach of “Send SMS” and 0104-0105 with fig. 7b for models. Additionally as in 0107 the system can utilize models but does not have to e.g. only usage history… language model and grammar model based along with vocabulary and rules for routing the input to the proper context as well as statistically processing intent and commands wherein “Send SMS”, “To Joe” produces actions as well as disambiguation for further action 0084-0086, 0072, 0085, 0105, 0148, 0160, with fig. 1a, 1b, 2, 2a, 7a, 7b, 7c)
apply the first data processing policy so as to generate the first responsive action according to the determined first data processing policy by a respective one of the rules-based module 17Attorney Docket No. 080437.PC533US or model-based module, and (a policy or rule set is pertinent to model data specific to the context/intent/domain/genre/topic of input or to a grammar/vocabulary free of context, for instance analysis of grammar and context can be two different rulesets, one of which determines what the input is actually saying and how grammar/vocabulary can be applied to make intelligible words, while the other ruleset determines context i.e. now that we have coherent English for instance, what is the context of the users input (context models). This is exemplified in fig. 2 with fig. 5b and 5c which apply vocabulary and determine the content/context of input e.g. messaging versus navigation, or in a real life example requiring context navigation versus finding an address, coherent grammar but disambiguation, is the user wanting directions or simply the address when he utters ‘XYZ book store’, language model and grammar model based along with vocabulary and rules for routing the input to the proper context as well as statistically processing intent and commands 0084-0086, 0072, 0085, 0105, 0148, 0160, with fig. 1a, 1b, 2, 2a, 7a, 7b, 7c)
output the first responsive action via the speech-based user interface and/or the machine interface.  (user GUI results 0084-0086, 0072, 0085, 0105, 0148, 0160, with fig. 1a, 1b, 2, 2a, 7a, 7b, 7c)

However Phillips fails to teach
recognize, via the model-based module and from the determined intent, entity and internal state of the first speech input (taught already in Phillips)… that the first speech input is one of: a service task and a general dialog, from among the service task and the general dialog 
determine, by the model-based module and according to the recognition of the first speech input as one of: the service task and the general dialog…
(Peters “Do I have enough money in my account?” = GENERAL DIALOG and “Pay the Visa bill with money from my checking account” = SERVICE TASK… 0035-0038 with fig. 5)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips to incorporate the above claim limitations as taught by Peters to allow for an analogous user dialog system for command purposes while improving the context of Philips analogously to include service related commands with the same results as well as general dialog inquiries which are not commands per se, thereby increasing the contextual awareness of Phillips while preserving the disambiguation and learning aspects, to further allow for increased user intents e.g. question/dialog and additional applications/retrival such as banking, food, or travel, etc..


Re claims 2 and 11, Phillips teaches
2. The system of claim 1, wherein, when the rules-based module generates the first responsive action, the rules-based module is configured, via the machine interface, to call an API, query a database, and/or or invoke a machine-based service.  (DB query 0084-0086, 0072, 0085, 0105, 0148, 0160, with fig. 1a, 1b, 2, 2a, 7a, 7b, 7c)

Re claims 3 and 12, Phillips teaches
3. The system of claim 1, wherein, when the model-based module generates the first responsive action, the model-based module is configured to provide a speech-based responsive output to the user via the speech-based user interface.  (language model and grammar model based along with vocabulary and rules for routing the input to the proper context as well as statistically processing intent and commands 0084-0086, 0072, 0085, 0105, 0148, 0160, with fig. 1a, 1b, 2, 2a, 7a, 7b, 7c)

Re claims 4 and 13, Phillips teaches
4. The system of claim 3, wherein the natural language processor comprises a natural language generator configured to convert the first responsive action into a text-based responsive output, and wherein the speech- based user interface is configured to convert the text-based responsive output into the speech-based responsive output.  (TTS 0084-0086, 0072, 0085, 0105, 0148, 0160, with fig. 1a, 1b, 2, 2a, 7a, 7b, 7c)

Re claims 5 and 14, Phillips teaches
5. The system of claim 4, wherein the speech-based responsive output is a request for additional information or a requested piece of information.  (disambiguation 0084-0086, 0072, 0085, 0105, 0148, 0160, with fig. 1a, 1b, 2, 2a, 7a, 7b, 7c)

Re claims 6 and 15, Phillips teaches
6. The system of claim 1, wherein the dialog manager is configured to receive a second speech input from the user, and wherein the model-based module is further configured to detect a domain change from a first domain of the first speech input to a second domain of the second speech input.  (first user input e.g. Navigation, then second user input e.g. Music, and back to same first context or new third or stay in second… alternatively the user can edit via voice their input in which the system would reanalyze the context into a new domain if warranted 0084-0086, 0072, 0085, 0105, 0148, 0160, with fig. 1a, 1b, 2, 2a, 7a, 7b, 7c)

Re claims 7 and 16, Phillips teaches
7. The system of claim 6, wherein, in the event of a detected domain change, the model-based module is further configured to change the first data processing policy to a second data processing policy in order to generate a second responsive action to the second speech input.  (first user input e.g. Navigation, then second user input e.g. Music, and back to same first context or new third or stay in second… alternatively the user can edit via voice their input in which the system would reanalyze the context into a new domain if warranted 0084-0086, 0072, 0085, 0105, 0148, 0160, with fig. 1a, 1b, 2, 2a, 7a, 7b, 7c)

Re claims 8 and 17, Phillips teaches
8. The system of claim 7, wherein the dialog manager is further configured to determine if there should be a further domain change from the second domain of the second speech input back to the first domain of the first speech input.  (first user input e.g. Navigation, then second user input e.g. Music, and back to same first context or new third or stay in second… alternatively the user can edit via voice their input in which the system would reanalyze the context into a new domain if warranted 0084-0086, 0072, 0085, 0105, 0148, 0160, with fig. 1a, 1b, 2, 2a, 7a, 7b, 7c)

Re claims 9 and 18, Phillips teaches
9. The system of claim 8, in the event the dialog manager determines that the further domain change should be made, the dialog manager is further configured to change the second data processing policy back to the first data processing policy and to generate a third responsive action based on the first data processing policy. (first user input e.g. Navigation, then second user input e.g. Music, and back to same first context or new third or stay in second… alternatively the user can edit via voice their input in which the system would reanalyze the context into a new domain if warranted 0084-0086, 0072, 0085, 0105, 0148, 0160, with fig. 1a, 1b, 2, 2a, 7a, 7b, 7c)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kozhaya; Joseph N. et al.	US 20190347326 A1	
Dialog modeling in user-system interaction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 7 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov